UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7896



SHERMAN LEON JONES,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-448-2)


Submitted:   April 14, 2005                   Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherman Leon Jones, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sherman Leon Jones seeks to appeal the district court’s

order denying relief on his motion for relief from judgment filed

pursuant to Fed. R. Civ. P. 60(b).         An appeal may not be taken from

the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 370 (4th

Cir. 2004) (holding the certificate of appealability requirement

applies to appeals of denials of motions under Fed. R. Civ. P.

60(b) in habeas proceedings).       A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Jones has not made the requisite

showing.      Accordingly, we deny Jones’ motion for a certificate of

appealability and dismiss the appeal.

              Additionally, we construe Jones’ notice of appeal and

informal brief on appeal as an application to file a second or

successive petition under 28 U.S.C. § 2254 (2000).                 See United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003). In order to obtain authorization to file a

                                    - 2 -
successive § 2254 petition, a prisoner must assert claims based on

either:   (1)   a   new   rule   of   constitutional   law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty. 28 U.S.C. § 2244(b)(3)(C) (2000). Jones’ claims do

not satisfy either of these conditions.       Therefore, we decline to

authorize a successive § 2254 petition.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                  - 3 -